DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
For example, in the context of examining the subject application regarding powered articulation of surgical instrument, it is difficult to see the relevance of submitted references on topics such as: (A) A welding handbook, (B) antenna circuits; (C) elastomeric biomaterials, or (D) a 1000+ page datasheet/manual of a Stellaris microcontroller, etc.
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.

    PNG
    media_image1.png
    449
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    741
    594
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    769
    677
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    785
    697
    media_image4.png
    Greyscale


Examples of references submitted with the 2/9/2021 IDS, where relevance to the disclosed/claimed subject matter is not clear
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20030130677 by  Whitman et al. (“Whitman”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action. 
Regarding Claim 21, Whitman teaches a surgical instrument system (assembly of all elements identified below), comprising: 
a surgical instrument (“surgical device”, Abstract); 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 
a distal end (left end in Figs 3-4, see 50b, 80b); 
a proximal connection portion (“the quick connect coupling 511”, Fig. 8a-b, Para 0073) configured to attach said end effector to said surgical instrument; 
a first jaw 80; 
a second jaw 50 movable (compare Figs. 3-4) relative to said first jaw 80, wherein said second jaw 50 is movable between an open orientation (Fig. 3), a partially-closed orientation (any of the intermediate positions between the fully open position of Fig. 3 and the fully closed position of Fig. 4), and a closed orientation (the fully closed position of Figs. 4-6); and 
at least one sensor configured to detect an orientation of said second jaw 50 (first and second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute position of the first jaw 80”. Also in Para 0082: ”position of the second jaw 50 …relative to …the first jaw 80 may be determined based on the output signal from the encoders 1106, 1108”); and 
partial closure of said second jaw 50 (Para 0093 suggests continuous, progressive display of all intermediate positions/orientations between the open and closed positions/orientations of Figs. 3 and 4, see above, inherently through an intermediate, “partially closed” orientation/position as recited:“data indicative of the gap between second jaw 50 and first jaw 80”. Further regarding the “incrementally … discrete” limitation, note “range” in Para 0094, additionally the discussion of “Anvil gap green range” and “Anvil gap blue range”  in steps 2132, 2136 respectively, per Para 0126).
Note that the term “orientation” is interpreted as broadly as reasonably permitted, namely in line with the dictionary entry attached to a previous Office Action, i.e. somewhat equivalent to a relative location/position/arrangement (meaning #1b or 3).
Additionally regarding “orientation”, note that although Whitman’s embodiment discussed in more detail shows a linear type of relative displacement of the second jaw 50 relative to the first jaw 80, Whitman equally discloses an alternative embodiment in which jaws rotate/pivot with respect to each other, thus permitting an additional interpretation of “orientation” in the angular sense, per Para 0043: “Alternatively, opposing jaws 50 and 80 may open and close in scissor-like fashion, wherein the first ends 50a and 80a of the second jaw 50 and the first jaw 80 are mechanically connected by a hinge or other rotational element such that the first jaw 80 is rotatably coupled to the second jaw 50.”)

Regarding Claim 27, Whitman teaches a surgical system (assembly of all elements identified below, also note “surgical device”, Abstract), comprising: 
an elongate shaft (fastener 533 is shown as elongated, thus may be regarded as a “shaft”, see Fig. 8A-B, Para 0051) ; 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 
a distal end (left end in Figs 3-4, see 50b, 80b); 

a first jaw 80; 
a second jaw 50 movable (compare Figs. 3-4) relative to said first jaw 80, wherein said second jaw 50 is movable between an open position (Fig. 3), a partially-closed position (any of the intermediate positions between the fully open position of Fig. 3 and the fully closed position of Fig. 4), and a closed position (the fully closed position of Figs. 4-6); and 
at least one sensor configured to sense a position of said second jaw 50 (first and second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute position of the first jaw 80”. Also in Para 0082: ”position of the second jaw 50 …relative to …the first jaw 80 may be determined based on the output signal from the encoders 1106, 1108”); and 
a display 616 (Paras 0093-0095, Fig. 15) configured to sequentially depict (a display necessarily depicts, as it displays a visual representation) discrete steps of partial closure of said second jaw 50 (Para 0093 suggests continuous, progressive display of all intermediate positions between the open and closed positions of Figs. 3 and 4, see above, inherently through any of the intermediate, “partially closed” positions as recited:“data indicative of the gap between second jaw 50 and first jaw 80”. Further regarding the “sequentially depict”” limitation, note “range” in Para 0094, additionally the discussion of “Anvil gap green range” and “Anvil gap blue range” in steps 2132, 2136 respectively, per Para 0126).

Regarding Claim 33, Whitman teaches a surgical system (assembly of all elements identified below, also note “surgical device”, Abstract), comprising: 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 
a first jaw 80; 
the fully closed position of Figs. 4-6); and 
a sensor responsive to a change in configuration of said second jaw 50 (either of first or second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute position of the first jaw 80”. Also in Para 0082: ”position of the second jaw 50 …relative to …the first jaw 80 may be determined based on the output signal from the encoders 1106, 1108”); and 
a display 616 (Paras 0093-0095, Fig. 15) configured to sequentially display (a display necessarily displays as a visual representation) discrete steps of partial closure of said second jaw 50 (Para 0093 suggests continuous, progressive display of all intermediate positions between the open and closed positions of Figs. 3 and 4, see above, inherently through any of the intermediate, “partially closed” positions as recited:“data indicative of the gap between second jaw 50 and first jaw 80”. Further regarding the “sequentially display” limitation, note “range” in Para 0094, additionally the discussion of “Anvil gap green range” and “Anvil gap blue range” in steps 2132, 2136 respectively, per Para 0126).

Regarding Claims 22, 28, and 34 (similar language, different dependency), Whitman further teaches a controller 1122 configured to interrogate said at least one sensor 1246/1248 to determine said orientation/position/configuration of said second jaw 50, and wherein said controller 1122 is configured to communicate a discrete step of closure of said second jaw 50 to said display 616 based on said interrogation (Para 0081: “output of the sensors 1246, 1248 is persistent …based on the output signal from the encoders 1106, 1108 …may thereby determine the position”, also Para 0093: “display device 616 may display…data indicative of the gap 

Regarding Claims 23 and 29 (similar language, different dependency), Whitman further teaches that the at least one sensor 1246/1248 detecting an orientation/position of said second jaw 50 is based on said at least one sensor 1246/1248 detecting a gap (Para 0093: “data indicative of the gap between second jaw 50 and first jaw 80”) between said first jaw 80 and said second jaw 50 .

Regarding Claims 24 and 30 (similar language, different dependency), Whitman further teaches that said at least one sensor 1246/1248  detecting an orientation/position of said second jaw 50 is based on said at least one sensor detecting an angular position of said second jaw 50 relative to said first jaw 80 (in particular, the angular position/orientation detected is the position/orientation at 0° made by the second jaw with respect to the first jaw 80, see Figs. 3-5. In other words, as the gap (Para 0093: “data indicative of the gap between second jaw 50 and first jaw 80”) between the jaws is measured/detected, the angular orientation/position of the second jaw is parallel relative to the first jaw (in fact, it is always parallel, per Figs. 3-5).

Regarding Claims 25, 31, and 35 (similar language, different dependency), Whitman further teaches the display 616 being configured to display/depict when said second jaw 50 is positioned intermediate two discrete steps of closure (e.g. when second jaw 50 is located intermediate/between the fully opened position of Fig. 3 and the fully closed position of Fig. 4, specifically see level “green” (corresponding to a more open second jaw for clamping relatively thicker tissues) described in Para 0126 as being an intermediate level/position/configuration/orientation between fully open (Fig. 3) and level “blue” corresponding to a more closely approximated anvil for clamping thinner tissues.

Regarding Claims 26, 32, and 36 (similar language, different dependency), Whitman further teaches the end effector comprising a staple cartridge (Para 0059: “staple holder 513 includes a cartridge having vertically-disposed slots 5132 … A staple 228… provided in each slot 5132”).

Response to Arguments
Applicant's arguments filed 2/9/2021, regarding the specification objections and 35 USC 112b rejections of all Claims (page 9, Paras 1-3) have been fully considered and are persuasive. In light of the amendment, the related objections and rejections have been withdrawn. 
Applicant's arguments regarding the 35 USC 102 rejections over Whitman have been fully considered but they are not persuasive for at least one of the following reasons:
Regarding Applicant’s assertion that Whitman fails to incrementally display discrete steps of partial closure of the second jaw (page 12, 1st Para), the examiner disagrees, pointing out that Whitman teaches at least 2 separately identifiable / distinct / steps of closure which are less than a full closure, thus “partial closure”:
A partial closure corresponding to the “green range” discussed in Para 0126, specifically relating to a jaw opening of “between 1.5mm and 2.0 mm” (Para 0126). This is illustrated as step 2140 in the flowchart of Fig. 21A, as part of the continuous “update graphic gap display” cycled at step 2142.
A partial closure corresponding to the “blue range” discussed in Para 0126, specifically relating to a jaw opening of “less than 1.5mm” (Para 0126). This is illustrated as step 2138 in the flowchart of Fig. 21A, as part of the continuous “update graphic gap display” cycled at step 2142.
Additionally (but not required by the analysis, since at least 2 distinct partial closure steps are displayed, per above), Whitman’s instrument also displays a third distinct step of partial closure, namely for jaw openings in the range of “over 2.0 mm”, corresponding to step 2134 (Fig. 21A).

More specifically, as the jaws of the surgical instrument are closed from the open position to the closed position (details in the 35 USC 102 rejection of Claim 21, above), step 2142 (Fig. 21A) of continuously updating the display is cycled/looped and therefore discrete steps are displayed incrementally/sequentially such as for example jaw gaps/openings corresponding to partial closures at 3mm, 2.5mm, 2.1mm (per Step 2134), 1.9 mm, 1.7 mm, 1.6 mm (“green range”, per step 2140), 1.4 mm, 1.2 mm and so on (“blue range”, per step 2138, Fig. 21A). 

Regarding Applicant’s assertion that Whitman fails to incrementally display discrete steps of partial closure of the second jaw because steps 2172-2182  of Fig. 21B1 are only executed if the anvil is unchanged (page 14, 1st Para), the examiner points out that said limitations are unrelated to the subject matter currently claimed. The steps 2172-2182 illustrated in the workflow of Fig. 21B1 indeed do not relate to a scenario of the jaws being gradually approximated / closed. The claimed capability of the display to incrementally/sequentially display discrete steps of partial closure is only applicable if the jaws are being closed/approximated. In other words, the claimed capability of the display is a contingent limitation given proper consideration, as Whitman’s instrument fully meets said condition (details above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731